Citation Nr: 0813517	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-32 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether there was clear and unmistakable error (CUE) in 
rating decisions of the Regional Office (RO) for failing to 
grant a 100 percent rating based on unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from April 1978 to June 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  By rating decision dated in August 1980, the RO granted 
entitlement to service connection for duodenal ulcer disease 
with anxiety neurosis, right knee, and eye disabilities.  

2.  In July 1981, October 1981, and October 1983, the RO 
denied claims for higher ratings, with the exception of one 
period of a temporary total rating.

3.  In May 1986, the Board denied an appeal for higher 
ratings for duodenal ulcer disease with anxiety neurosis and 
a right knee disability, effectively subsuming the August 
1980, July 1981, October 1981, and October 1983 rating 
decisions.  

4.  In a December 1988 rating decision, the RO granted a 
separate rating for a psychiatric disorder and duodenal ulcer 
disease; the right knee and eye ratings remained unchanged.

5.  In a July 1990 rating decision, the RO denied increased 
ratings for gastrointestinal and psychiatric disabilities and 
also denied a total disability rating (TDIU).

6.  In a December 1990, the Board denied increased ratings 
but granted a TDIU.  This decision effectively subsumed the 
December 1988 and July 1990 rating decisions.  As such, those 
ratings decisions are not subject to review for CUE.

7.  By rating decision dated in February 1991, the RO 
established an effective date of March 31, 1989, for the 
grant of TDIU.  The veteran disagreed.

8.  In January 1992, the Board denied the claim for an 
earlier effective date and the veteran appealed to the 
Veterans Claims Court.  The decision was vacated and, in 
April 1993, the Board remanded the claim, which was denied by 
the RO in July 1993.  

9.  In a February 1994 decision, the Board established an 
effective date of December 14, 1987.  In a May 1996 decision, 
the Board established an effective date of December 14, 1986 
(the current effective date).  

10.  The May 1996 Board decision effective subsumed the 
February 1991 rating decision (which had established the 
initial effective date) and the July 1993 rating decision 
(which had denied an earlier effective date).  As such, those 
ratings are not subject to review for CUE.

11.  In January 2000, the veteran filed a claim for CUE, 
which, based on the evidence submitted in support of the 
claim, was construed as a claim for failing to grant a TDIU 
in the August 1980 rating decision.

12.  The RO denied the claim in March 2000.  The veteran 
appealed and a June 2001 Board decision also denied the claim 
for CUE.  As such, the June 2001 decision is final as to the 
issue of CUE in the August 1980 rating decision. 


CONCLUSION OF LAW

The issue of whether there was CUE in rating decisions of the 
RO for failing to grant a 100 percent rating based on 
unemployability is dismissed for lack of jurisdiction.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 C.F.R. 
§§ 20.101, 20.200, 20.202, 20.302, 20.1100, 20.1104 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the Board's jurisdiction is predicated upon an 
appeal having been filed on an issue or issues in 
controversy.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 
C.F.R. § 20.101 (2007).  Governing statutory and regulatory 
provisions require the submission, following promulgation of 
an adverse rating action and adequate notice thereof, of a 
notice of disagreement and, following issuance of a statement 
or supplemental statement of the case, a substantive or 
formal appeal, within the specific time limits established.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.302 
(2007).  

Thus, an appeal consists of a timely filed notice of 
disagreement, and, after a statement of the case has been 
furnished, a timely filed substantive appeal. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.200 (2007).  Moreover, 
except in limited circumstances, all Board decisions are 
final as of the date stamped on the face of the decision.  
38 C.F.R. § 20.1100 (2007).  

Significantly, when the Board affirms a decision of an RO, 
the RO determination "is subsumed by the final appellate 
decision" pursuant to 38 C.F.R. § 20.1104.  The effect of 
subsuming is that, as a matter of law, no claim of CUE can 
exist with respect to that RO decision.  See 38 C.F.R. § 
20.1104; Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); 
Donovan v. West, 158 F. 3d 1377 (Fed. Cir. 1998); Chisem v. 
Gober, 10 Vet. App. 526, 528 (1997).

Even if an RO decision is not appealed to the Board, if that 
RO decision is subsequently reopened and the issue is decided 
by the Board on the merits, the unappealed RO decision 
becomes subsumed by the subsequent Board decision.  See 
VAOPGCPREC 14-95 (May 1995) ("where a Board decision involves 
review of evidence considered in a prior, unappealed RO 
decision concerning the same issues, consideration of a CUE 
claim regarding the prior [RO] decision would essentially 
permit review of an issue finally decided by the Board.").

The veteran maintains, in essence, that he is entitled to a 
100 percent disability rating since service separation.  He 
contends that he was awarded Social Security benefits and 
that all the rating decisions denying him a 100 percent 
rating are in error.

A historical review of the file reveals that the veteran 
filed claims for stomach problems, right knee, and an eye 
disorder.  By rating decision dated in August 1980, the RO 
granted entitlement to service connection for duodenal ulcer 
disease with anxiety neurosis (40 percent), right knee (10 
percent), and eye (0 percent) disabilities.  

In July 1981, October 1981, and October 1983, the RO denied 
claims for higher ratings, with the exception of one period 
of a temporary total rating.  In May 1986, the Board denied 
claims for higher ratings for duodenal ulcer disease with 
anxiety neurosis and a right knee disability, effectively 
subsuming the August 1980, July 1981, October 1981, and 
October 1983 rating decisions.  

In a December 1988 rating decision, the RO granted a separate 
rating for a psychiatric disorder (50 percent) and duodenal 
ulcer disease (10 percent); the right knee and eye ratings 
remained unchanged.  In a July 1990 rating decision, the RO 
denied increased ratings for gastrointestinal and psychiatric 
disabilities and also denied a total disability rating 
(TDIU).  In a December 1990, the Board denied increased 
ratings but granted a TDIU.  Because the Board's December 
1990 decision addressed the disability ratings and the TDIU 
claim, this decision effectively subsumed the December 1988 
and July 1990 rating decisions.  

By rating decision dated in February 1991, the RO established 
an effective date of March 31, 1989, for the grant of TDIU.  
The veteran disagreed.  On appeal, the Board denied the claim 
for an earlier effective date (in January 1992) and he 
appealed to the Veterans Claims Court.  The decision was 
vacated and, in April 1993, the Board remanded the claim, 
which was denied by the RO in July 1993.  

In a February 1994 decision, the Board established an 
effective date of December 14, 1987.  The veteran remained in 
disagreement and, in a May 1996 decision, the Board 
established an effective date of December 14, 1986 (the 
current effective date).  However, the May 1996 Board 
decision effective subsumed the February 1991 rating decision 
(which had established the initial effective date) and the 
July 1993 rating decision (which had denied an earlier 
effective date).  

In January 2000, the veteran filed a claim for CUE, which, 
based on the evidence submitted in support of the claim, was 
construed as a claim for failing to grant a TDIU in the 
August 1980 rating decision.  The RO denied the claim in 
March 2000.  He appeal.  In a June 2001 decision, the Board 
also denied the claim for CUE.  As such, the June 2001 
decision is final as to the issue of CUE in the August 1980 
rating decision. 

Based on the evidence outlined above, because all the rating 
decisions have been effectively subsumed by subsequent Board 
decisions, the claim for CUE as to those rating decisions 
cannot be considered and must be dismissed for lack of 
jurisdiction.

If the veteran desires to pursue a claim for CUE in any of 
the Board's decisions, he should do so with specificity 
directly to the Board under the provisions of 38 C.F.R. 
§§ 20.1400-20.1411 (2007).  


ORDER

The claim of whether there was CUE in rating decisions of the 
RO for failing to grant a 100 percent rating based on 
unemployability is dismissed for lack of jurisdiction.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


